

116 HR 1801 IH: Warrior Wellness Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1801IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Smucker (for himself and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to develop a strategy to recruit and retain mental health
			 providers, to direct the Secretaries of the military departments to
			 develop medication monitoring programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Warrior Wellness Act. 2.Strategy to recruit and retain mental health providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report that—
 (1)describes the shortage of mental health providers of the Department of Defense; (2)explains the reasons for such shortage;
 (3)explains the effect of such shortage on members of the Armed Forces; and (4)contains a strategy to better recruit and retain mental health providers, including with respect to psychiatrists, psychologists, mental health nurse practitioners, licensed social workers, and other licensed providers of the military health system.
			3.Monitoring medication prescribing practices for the treatment of post-traumatic stress disorder
			(a)Report
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and Senate a report on the practices for prescribing medication during the period beginning January 1, 2012, and ending December 31, 2017, that were inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.
 (2)ContentsThe report under this subsection shall include the following: (A)A summary of the Army’s, the Navy’s, and the Air Force’s practices for prescribing medication during the period referred to in paragraph (1) that were inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.
 (B)Identification of medical centers serving members of the Armed Forces found to having higher than average incidences of prescribing medication during the period referred to in paragraph (1) that were inconsistent with the post-traumatic stress disorder guidelines.
 (C)A plan for such medical centers to reduce the prescribing of medications that are inconsistent with the post-traumatic stress disorder guidelines.
 (D)A plan for ongoing monitoring of medical centers found to have higher than average incidences of prescribing medication that were inconsistent with the post-traumatic stress disorder guidelines by the Department of Defense and the Veterans Health Administration.
 (b)Monitoring programBased on the findings of the report under subsection (a), the Secretaries of the Army, the Navy, and the Air Force shall each establish a monitoring program carried out with respect to such branch of the Armed Forces that shall provide as follows:
 (1)The monitoring program shall provide for the conduct of periodic reviews, beginning October 1, 2020, of medication prescribing practices of its own providers.
 (2)The monitoring program shall provide for regular reports, beginning October 1, 2021, to the Department of Defense and the Veterans Health Administration, of the results of the periodic reviews pursuant to paragraph (1) of this subsection.
 (3)The monitoring program shall establish internal procedures, not later than October 1, 2021, to address practices for prescribing medication that are inconsistent with the post-traumatic stress disorder medication guidelines developed by the Department of Defense and the Veterans Health Administration.
				